Citation Nr: 1508732	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran's November 2012 statement included an appeal for a claim for hypertension.  He withdrew this claim in January 2013, however, later that month the Veteran submitted an application to re-open his hypertension claim.  This claim has been adjudicated separately by the RO and the Veteran has not yet submitted a notice of disagreement in connection with this rating decision, as such, the hypertension claim is not yet before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The corresponding file in the Veterans Benefits Management System contains VA medical records dated February 2006 to October 2013.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Board notes that the Veteran's VA medical records note that the Veteran was treated by the Nevada Ear and Sinus Institute for his hearing loss.  The VA medical records also seem to indicate that the Veteran underwent an MRI in connection with a hearing loss evaluation, which was ordered by his ear, nose, and throat provider.  These records should be obtained and associated with the claims file.  

The Veteran also requested that VA obtain records from Nevada Imaging for a CT scan angiogram dated May 2010.  While a December 2010 record from Nevada Imaging is associated with the claims file, a May 2010 imaging report is not.  The AOJ should attempt to obtain any records from Nevada Imaging that may be related to the Veteran's bilateral hearing loss, to include a possible MRI scan or any scans performed in May 2010.

Second, the Board finds that although the Veteran underwent a VA examination in April 2011, this examination was inadequate in that it did not provide sufficient rationale for the negative opinion.  In the examination report, the VA examiner noted only that the Veteran's hearing loss in the left ear was less likely as not caused by or the result of military noise exposure based upon a review of the claims file, the Veteran's verbal history, and the examination results.  The Board finds that this rationale did not provide adequate explanation or detail in support of the examiner's opinion and further, the examiner did not address the Veteran's testimony regarding hearing loss as a result of his in service incident involving a grenade explosion, for which he received a Purple Heart award.  As such, a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any records from Nevada Ear and Sinus Institute and Nevada Imaging.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran was injured in February 1968 while serving in Vietnam, as a result of a booby-trapped grenade.  The Veteran has testified that he felt the blast and had ringing in his ears at that time.  The Veteran is service connected for other injuries related to this in service event and received a Purple Heart award due to these injuries. 

The examiner must opine as to whether it is at least as likely as not that any diagnosed hearing loss is causally or etiologically related to the Veteran's military service, to include the February 1968 in service incident discussed above.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

